Citation Nr: 0520133	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher evaluation for cervical 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
October 1989 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board and was remanded in June 
2004.  The record reflects that the veteran failed to report 
for his Board hearing scheduled for March 2004.

FINDINGS OF FACT

1.  For the time period from March 9, 1998, thru September 
26, 2004, the veteran's service-connected disability, 
described for rating purposes as cervical strain, was 
productive of subjective complaints of pain and some 
tenderness on palpation with only slight objective evidence 
of limitation of motion and no pain, fatigue or weakness on 
motion.

2.  From September 27, 2004, on, the veteran's service-
connected disability, described for rating purposes as 
cervical strain, has been productive of moderate limitation 
of motion, taking into account pain, fatigue, and weakness on 
motion.


CONCLUSIONS OF LAW

1.  For the time period from March 9, 1998, thru September 
26, 2004, the criteria for entitlement to a disability rating 
in excess of 10 percent for cervical strain were not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5237 (2004).

2.  From September 27, 2004, the criteria for entitlement to 
a disability rating of 20 percent, but no higher, for 
cervical strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5237 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2003 and June and August 2004 letters, 
the VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The August 2004 letter also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that these documents, when taken together, 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the veteran has been afforded 
several VA examinations, the Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the claim.  Thus, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected cervical spine disability 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
cervical spine disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's cervical spine disability is currently rated by 
the RO under the Diagnostic Code 5237.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5290, limitation of motion of the cervical spine 
is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 30 percent rating for severe limitation of 
motion.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

30 percent - forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine; 

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome



March 9, 1998, thru September 26, 2004

The relevant medical evidence of record for the time period 
in question shows that the veteran underwent a VA examination 
in December 1999.  The veteran complained of pain, stiffness, 
fatigue, and lack of endurance in his neck.  On physical 
examination, there was no evidence of painful motion, muscle 
spasm, or weakness.  There was some evidence of mild 
tenderness on the left side.  Cervical spine range of motion 
revealed flexion to be limited by pain to 50 degrees, full 
extension, and full bilateral rotation and lateral flexion.  
There was no evidence of weakness, fatigue, or 
incoordination.  The neurologic examination was entirely 
within normal limits and x-ray images of the cervical spine 
revealed no abnormalities.  The diagnosis was cervical strain 
and the physician noted that the veteran's cervical strain 
made it more difficult for him to drive and perform lifting 
activities.

VA treatment records reveal that the veteran complained of 
neck pain.  An x-ray image of the cervical spine from August 
2002 revealed no evidence of traumatic injury or significant 
degenerative changes.

The Board initially notes that at no point during the time 
period in question was the veteran diagnosed with 
intervertebral disc syndrome.  Additionally, the medical 
evidence of record does not demonstrate any neurologic 
symptomatology associated with the veteran's cervical spine 
disability to suggest a diagnosis of intervertebral disc 
syndrome.  In fact, the December 1999 VA examination report 
notes entirely normal neurologic testing.  Thus, former 
Diagnostic Code 5243 and current Diagnostic Code 5293 for 
rating intervertebral disc syndrome are not for application.

The medical evidence of record shows that the veteran's 
cervical spine disability is manifested by subjective 
complaints of neck pain for the period in question with mild 
tenderness on the left side with, at most, slight limitation 
to range of motion, and no painful motion, muscle spasm, 
weakness, fatigue, or incoordination.  As such, the Board 
finds that the currently assigned 10 percent disability 
rating for the time period in question is appropriate.  There 
is no evidence of moderate limitation of motion to warrant a 
20 percent rating under former Diagnostic Code 5290, and no 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position to warrant a 20 percent evaluation 
under former Diagnostic Code 5295.  Moreover, there is no 
evidence of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphyosis to warrant a 20 
percent rating under the revised rating criteria for spinal 
disabilities.

From September 27, 2004 

A VA examination report from September 27, 2004, shows that 
the veteran complained of chronic neck pain since his initial 
injury, including flare-ups that occur four times a week.  On 
physical examination, the veteran's gait was normal without 
the use of ambulatory aids.  He was able to get in and out of 
the chair without difficulty and get on and off the 
examination table without assistance.  His cervical spine had 
no abnormal posture or gait.  There were no scars, loss of 
cervical lordosis, erythema, ecchymosis, masses, swelling, 
atrophy or deformities.  There was also no neck stiffness or 
splinting.  There was tenderness over the paracervical and 
sternocleidomastoid muscles without muscle spasms.

Forward flexion of the neck was 0-20 degrees active and 0-25 
degrees passive.  Extension of the neck was 0-25 degrees 
active and 0-30 degrees passive.  Lateral flexion of the neck 
was 0-30 degrees active and 0-35 degrees passive.  Lateral 
rotation of the neck bilaterally was 0-30 degrees active and 
0-45 degrees passive.  There was slight fatigue and pain 
after 7 repetitions of flexion and extension.  However, there 
was no gross incoordination, awkward/excess motion, atrophy 
or ankylosis of the cervical spine or neck muscles.  Muscle 
strength was 4 out of 5 and deep tendon reflexes were normal.  
There was diminished sensation to light touch and pinprick 
over the medial upper arm, medial lower arm and right 3rd, 
4th,  and 5th fingers.  

X-ray images showed no evidence of traumatic injury or 
significant degenerative changes.  MRI test results were 
normal.  The diagnoses were history of contusion and sprain 
of the cervical spine during military service and complaints 
of chronic neck pain without objective evidence of 
dysfunction for the severity of the pain claimed and 
subjective complaint of diminished sensation along the C8-T1 
dermatomes, right arm, without objective rationales for the 
loss in sensation.

Once again the Board notes that at no point during the time 
period in question was the veteran diagnosed with 
intervertebral disc syndrome.  Additionally, the medical 
evidence of record does not demonstrate any neurologic 
symptomatology associated with the veteran's cervical spine 
disability to suggest a diagnosis of intervertebral disc 
syndrome.  Thus, Diagnostic Code 5293 for rating 
intervertebral disc syndrome is not for application.

The September 2004 VA examination report, taking into account 
pain and fatigue on motion, shows flexion limited to 20 
degrees, extension limited to 25 degrees and lateral flexion 
and rotation limited to 30 degrees bilaterally.  As such, the 
Board believes that the September 2004 VA examination does 
show sufficient limitation to range of motion of the cervical 
spine to warrant a 20 percent rating for the time period in 
question.  Specifically, the evidence of record shows forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees and the combined range of motion of 
the cervical spine not greater than 170 degrees.  As such, a 
20 percent rating is warranted under Diagnostic Code 5237 for 
cervical strain.  However, as there is no evidence of forward 
flexion of the cervical spine limited to 15 degrees or less 
or of favorable ankylosis of the entire cervical spine, it is 
readily clear that the criteria for a rating in excess of 20 
percent under any applicable regulation have not been met 
during the time period in question.  

The Board also notes that the ranges of motion shown at the 
September 27, 2004, examination would also warrant a finding 
of moderate limitation of motion under the old rating 
criteria to warrant a 20 percent rating when the reported 
ranges of motion are compared to the normal ranges of 
cervical spine motion set forth in 38 C.F.R. § 4.71a, Plate 
V.  However, the demonstrated limitation of motion, even when 
consideration is given to additional functional loss due to 
pain, weakness, fatigue, and incoordination does not more 
nearly approximate severe limitation of motion.  Therefore a 
rating in excess of 20 percent would also not be warranted 
under the old rating criteria. 

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A disability evaluation of 20 percent, but no higher, is 
warranted for the veteran's cervical spine disability, 
effective September 27, 2004.  To this extent, the appeal is 
granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


